Case 1:20-cv-08603-NLH-AMD Document 36 Filed 02/12/21 Page 1 of 2 PageID: 313

919 THIRD AVENUE NEW YORK, NY 10022




                                                                             Andrew Lichtman
February 12, 2021                                                            Tel +1 212 891 1644
                                                                             alichtman@jenner.com
VIA ECF

Clerk of the Court
United States District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Re:       Subaru of America, Inc., et al. v. CBRE, Inc., Case No. 1:20-cv-08603-NLH-AMD

Dear Sir/Madam:

        We represent Defendant CBRE, Inc. (“Defendant”) in the above-captioned matter. On
January 29, 2021, Plaintiffs Subaru of America, Inc. and Great American Insurance Company
(“Plaintiffs”) filed a Motion for Leave to Amend the Complaint (the “Motion”) [Dkt. 35], which
is returnable before the Court for hearing on March 1, 2021.

        Please accept this letter as formal notice pursuant to Local Rule 7.1(d)(5), that Defendant
hereby invokes the 14 day automatic extension under that rule, which shall serve to modify the
return date of Plaintiffs’ Motion to March 15, 2021. The original noticed motion day has not
been previously extended or adjourned.

          Thank you for your attention and consideration in this matter.

                                                        Respectfully submitted,

                                                        CBRE, INC.

                                                        By: /s/ Andrew J. Lichtman
                                                            One of Its Attorneys




CHICAGO    LONDON   LOS ANGELES       NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
Case 1:20-cv-08603-NLH-AMD Document 36 Filed 02/12/21 Page 2 of 2 PageID: 314


February 12, 2021
Page 2




Andrew A. Weissmann (admitted pro hac vice)      Daniel J. Weiss (admitted pro hac vice)
Andrew J. Lichtman                               Keri L. Holleb Hotaling (admitted pro hac vice)
JENNER & BLOCK LLP                               JENNER & BLOCK LLP
919 Third Avenue                                 353 North Clark Street
New York, New York 10022                         Chicago, Illinois 60654
Tel: (212) 891-1600                              Tel: (312) 222-9350
Fax: (212) 891-1699                              Fax: (312) 527-0484
aweissmann@jenner.com                            dweiss@jenner.com
alichtman@jenner.com                             khotaling@jenner.com

                                                 Counsel for Defendant

cc: All Counsel of Record (via ECF and e-mail)
